The State, by its able District Attorney, has filed a concise motion for a rehearing in which it is strenuously contended that we erred in the original disposition of this case because we held that the District Attorney, in his closing argument to the jury, referred to appellant's failure to testify. He contends that we did not take note of the court's qualification of the bill of exception. We have again read the bill, together with its qualification, and are impressed with the fact that the qualification does not render the error inoperative. We still are of the opinion that the complained of statement was an indirect reference to the defendant's failure to testify in violation of Article 710, C. C. P. Who but the appellant could have explained how the deceased's mouth came to be cut and her chin bruised? There is no evidence from any source except the doctor who examined some woman whom he did not know and found upon her a cut lip and a bruised chin.
From what we have said it follows that the motion for a rehearing should be overruled, and it is so ordered.
 *Page 197